Fourth Court of Appeals
                                 San Antonio, Texas
                                        March 2, 2015

                                    No. 04-14-00556-CV

             IN THE INTEREST OF C.L.W., S.S.W., AND L.M.W., Children,

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010-CI-15199
                          Honorable Richard Price, Judge Presiding


                                       ORDER
        The parties’ joint unopposed motion to allow additional time for mediation is granted.
We order the appellate deadlines suspended until April 15, 2015, and order that either a motion
to dispose of the appeal or appellee’s brief is due on that date.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of March, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court